Citation Nr: 1750885	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-05 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left inguinal hernia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from June to August 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran's left inguinal hernia was noted upon entrance to active service but was not aggravated by active service.  


CONCLUSION OF LAW

A left inguinal hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  

The Veteran claims entitlement to service connection for left inguinal hernia.  Specifically, he has asserted, including in a November 2010 statement, that his left inguinal hernia, which was discovered during initial physical examination at his entrance to active duty in the United States Navy, was aggravated by rigorous swimming requirements during Naval Aviation Officers' Candidate School.  

Service treatment records clearly document that upon physical examination at entrance to active service in June 1968, the Veteran had a noted left inguinal hernia.  The examining physician further noted that the condition was not considered disabling (NCD).  The following day, the Veteran was sent for a surgical consultation for a potential herniorrhaphy and the physician stated that elective surgery could be performed on his reducible left inguinal hernia in three months as the Veteran desired.  

Notably, service treatment records do not otherwise document complaints or treatment regarding the left inguinal hernia.  Upon physical examination at discharge from active service in August 1968 (two months later), the examining physician again noted his left inguinal hernia upon clinical evaluation; however, it was not listed under a summary of defects and diagnoses.  Therefore, the disorder clearly existed prior to service.

The threshold question is whether it was aggravated by service.  In a December 2012 VA examination, the examiner concluded that the Veteran's left inguinal hernia, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  In support of his opinion, the examiner stated that the pre-existing hernia was noted upon entry physical in June 1968 and there was no documented in-service treatment to indicate that the condition was worsened by active duty.  

The examiner further noted that the only documentation indicated that the hernia condition existed and suggested surgery at a later date if desired; however, the eventual repair of the hernia took place three years after discharge from active duty, which further supported a lack of aggravation, as an aggravated condition would have required accelerated repair.  

Significantly, there is no medical evidence of record contradicting the December 2012 examiner.  As noted above, service treatment records do not document any additional complaints or treatment regarding a left inguinal hernia following the notation in his June 1968 physical examination at entrance to active service.  Additionally, the December 2012 VA examiner found that the left inguinal hernia, which clearly and unmistakably existed prior to active service, was clearly and unmistakably not aggravated beyond its natural progression during active service.  

Given the above, the Veteran has presented no probative evidence establishing aggravation of a preexisting left inguinal hernia disability during active service.  As a layperson, he does not have the requisite medical training to establish that his disorder was aggravated by service.  Accordingly, the preponderance of the evidence weighs against the claim, there is no reasonable doubt to be resolved.  Therefore, the appeal is denied.  


ORDER

Service connection for left inguinal hernia is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


